Texas Department of Transportation
                 125 EAST 11^" STREET | AUSTIN, TEXAS 78701-24831 (512) 463-87001 WWW.TXDOT.GOV
                                                                                              FILED IN
                                                                                       14th COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                        7/9/2015 1:56:55 PM
                                                                                       CHRISTOPHER A. PRINE
                                                                                           Wed,Clerk
                                                                                                  10Sep 2014



STATE OF TEXAS



This is to certify that I, Debra Vermillion, am employed by the Texas Department of
Transportation (Department); that I am the Custodian of Motor Vehicle Crash Records for such
Department: that the attached is a true and correct copy of the peace officer's report filed with
the Department referred to in the attached request with the crash date of Sun. 24 Aug 2014
, which occurred in    Milam         County; that the investigations of motor vehicle crashes by
peace officers are authorized by law; that this Texas Peace Officer's Crash Report is required
by law to be completed and filed with this Department; that this report sets forth matters
observed pursuant to duty imposed by law as to which matters there was a duty to report, or
factual findings resulting from an investigation made pursuant to authority granted by law.



    A


Debra Vermillion, Director
Crash Data and Analysis Section
P. O. Box 149349
Austin, Texas 78714
(512)486-5780




                                                                                              EXHIBIT
                                                                                                               exhibitsticker.com




                                                                                                   4




                                                OUR GOALS
   MAINTAIN A SAFE SYSTEM • ADDRESS CONGESTION • CONNECT TEXAS COMMUNITIES • BEST IN CLASS STATE AGENCY
                                        An Equal Opportunity Employer
Law Enforcement and TxDOT Use ONLY                                                                                                                                      Total                                                                                                             Total
0fatal |T]cmv •schoolbus •railroad •mab •supplement DsSoolzone                                                                                                          Num.
                                                                                                                                                                        Units 1                                                                      1
                                                                                                                                                                                                                                                                                          Num.
                                                                                                                                                                                                                                                                                 1 3 1 Prsns.       1
                                                                                                                                                                                                                                                                                                                                 TxDOT      14005009.1
                                                                                                                                                                                                                                                                                                                    1 5 1 Crash ID /2014351453
                                                  Texas Peace Officer's Crash Report (Fcmi CR-31/1/2010)
                   Ma!) to; T^casDepaitmentcfTianspcrtation, Crash Records, P.O. Box 149349, Austin,TX 76714. Questions? Call (512) 486-5780
                                                                 Refor to Attached Code Sheet for Numbered Fields                                                                                                                                                                                                                      PageL_±_Jofi_Lj

  *Ciash Date                  .            .                      ♦Crash Time                              Case                                                                                                                                                                                    Local
  (MM/DD/YYYY) 1 0 18 1/ 2 , 4 , /, 2 , 0 , 1 , 4 ,                f24HRMM)      , 1 11 1 1 15 ,            ID                                                                                                                                                                                       Use

   County                                                                                      ★City                                                                                                                                                                                                                                         1—1 Outside
  Name    MiLftM                                                                               Name
                                                                                                                                                                                                                                                                                                                                             EJ City Limit
  In your opinion, did thiscrash result In atleast [UYes            Latitude                                                                                                         Longitude
  $1,000 damageto any one person's property? CIno (decimaldegrees) | 3 | 0 | , | 8 | 7 | 7 | 2 | 7 | (decimal dmrees)                                                                                                                                                                                   |0|9|7|,|1|3|9|9|5|
  ROAD ON WHICH CRASH OCCURRED
  ★1 Rdwy.               ★Hwy.                     2 Rdwy.              Block                    3 Street                                    ★Street                                                                                                                                                                                   4 Street
  Svs.    tJS            Num. 190                  Part      1          Num.                     Prefix                                      Name                                                                                                                                                                                      Suffix

  1—1 Crash Occurred ona Private Drive or 1—1 Toil Road/ Speed                           Const0 Yes        Workers                           ^Yes                     Street
  '—' Road/Private Property/Fafking Lot ^ Toil Lane Limit 7Q                             Zone Qno          Present                           Uno                      Dose. {7, of Buckholts
  INTEI^ECTINQ ROAD. OR IF CRASH NOTAT INTERSECTION. NEAREST INTERSECTINQ ROAD OR REFERENCE MARKER
  At DYes 1 Rdwy.                    Hwy.                    2 Rdwy.             Block                       3 Street                                                 Street                                                                                                                                                           4 Street
  Int. [x]no Sys. CR                 Num. 112                Part                Num.                        Prefix                                                   Name                                                                                                                                                             Suffix

  Distance from Int                        • ft 3 Dir. from InL            Refsrence                   Street                                                                                                                                                                                           RRX
  or Ref. Marker       0.2                 Bmi or Ref. Marker w            Marker                      Desc.                                                                                                                                                                                            Num.        I        I     '    I     I   I    I

  Unit            5 Unit           1—1 Parked   iHltand      LP                 LP
                                                                                                                                       VIN, 1 I F I T iNiWi2
                                                                                                                                                        I w I .g lO
                                                                                                                                                                 I u iP
                                                                                                                                                                     I r |2
                                                                                                                                                                         I  |1 ||B
                                                                                                                                                                                 C|B |S
                                                                                                                                                                                   |0| a ||8
                                                                                                                                                                                          0|:|9
                                                                                                                                                                                              > |6
                                                                                                                                                                                                | 0 ||3
  Num. 1           Desc. 1         l—'Vehicle '—'Run         State TX           Num.CTS7466
                                                                                                                                                                                                                                                                                                                                  Pol., Fire, EMS on
  Veh.                         6 Veh.               Veh.                                                     Veh.                                                                                                                                                                          7 Body                        I I Emergency (Explain in
  Year      2 I 0 J_o_L        Color btiK           Make fobd                                                Model F250                                                                                                                                                                    Style PK                          Narrative Itracked)
  BDUID             DL/ID          DL/ID                                             9DL             10CDL                                               11 DL                                                                                                                       DOB
  Type      1       state TX       Num. 09243216                                     Class C         End. 96                                            Rest 96                                                                                                                      (MM/DD/YYYY) L             0,2,<1,8,/l,9,7 |7
  Address (Street




                                                                                                                                                                                                                                                                                                                                            Cat25Dnjegorgy
                                                                                                                                                                      Restr. 18
                                                                                                                                                                      Eject 17
                                                                                                                                                                      Ethnicity
                Posi




                                                                                                                                                                                                                                                                                                                                             DrSpec.
                                                                                                                                                                                                                                                                                                                                             DrResult
                Seattio13n




                                                                                                                c
  Person




                                                                                                                                                                                                                                                                                                    Helmet
                                                                                                                Name:
                                                                                                                First
                                                                                                                Last
                                                                                                                Mir>
                                                                                                                     1S.




                                                                                                                                                                                                                                                                                                                    AlSpec.
                                                                                                                 tddle




                                                                                                                                                                                                                                                                                           Airt>ag


                                                                                                                                                                                                                                                                                                                    Result
                                                                                                                   0




                                                                                                                                                                                                                                                                                                                                                 ug 23
                                                                                                                                                                                                                                                                                                                                                 ug 24
   Num.




                                                                                                                      Q-Entfor
                                                                                                                         CO




                                                                                                                                                                                                                                                                                                                       e. 22
                                                                                                                      DrPrfirst
                                                                                                                      Unit
                                                                                                                      Perthis
                                                                                                                      line or
                                                                                                                          >—



                                                                                                                                              Age
                                                                                                                           on
                                                                                                                            imvseonerarr y




                                                                                                                                                                                                                                                                                                                        Ale.
                                                                                                                                   CO




                                                                                                                                                                                                                                                                                                   20
                                                                                                                                                                  15




                                                                                                                                                                                                                                                                                          19
                                                                                                                                                1Rober
                                                                                                                                                 C2996
                                                                                                                                                    97
                                                                                                                                                    N
                                                                                                                                                    1Dwayne
                                                                                                                                                     A
                                                                                                                                                     w
                                                                                                                                                     3ole7
                                                                                                                                                         6man,t


                                                                                                                                                                        Bailey
                                                                                                                                                                        C239CaM
                                                                                                                                                                            1B
                                                                                                                                                                             wNot
                                                                                                                                                                              ApplAland
                                                                                                                                                                               ook,
                                                                                                                                                                               m7c3eoholo-incable
                                                                                                                                                                                                    rResul
                                                                                                                                                                                                     Drug
                                                                                                                                                                                                     only
                                                                                                                                                                                                      eare
                                                                                                                                                                                                       portsed
                                                                                                                                                                                                                 Mat423Pfor
                                                                                                                                                                                                                 AlDrPer97
                                                                                                                                                                                                                 91w
                                                                                                                                                                                                                   M
                                                                                                                                                                                                                   Cilum,vfehrr7s5/ewePonrdimary
                                                                                                                                                                                                                                                   Unit
                                                                                                                                                                                                                                                   each
                                                                                                                                                                                                                                                          426MiBlC97
                                                                                                                                                                                                                                                             9N
                                                                                                                                                                                                                                                              1w
                                                                                                                                                                                                                                                               Book,
                                                                                                                                                                                                                                                                   achaell75ne
  S Owner Owner/Lessee
  • Lessee Name& Address Coleman, Robert Dtrayne, 19707 Centerlake LN Spring, TX 77379
  ProofOf [x Yes n Expired 26 Fin.        Rn. Resp.                               Fin. Resp.
  Fin. Resp.(^ No •Exempt Resp. Type 2    Name      st»te Fsumt                   Num.       1662817D2053D002
  Fin. Resp.                                                       27 Vehicle                                                                                27 Vehicle                                                                                                                                                                Vehicle Qves
  Phone Num. (800) 782-8332                                        Damage Rating 1 j             1       I^ I             l"i 6 I Damage Rating 2                                                                                                                                         5|"|R|B|0i"|3|                               Inventoried Q No
  Towed                                                                    Towed
  By       Damon's Wrecker Service                                                   2104 W. 4th St., Camaron, IX 76520
  Unit            5 Unit           1—(Parked r-| Hit and     LP                 LP
                                                                                                                                      VIN.
  Num.2           Desc. 6          l-J Vehicle '—'Run        State TX           Num.206663H                                                                       J                 I                            I                                    I                          i    I        I    L           J            I     I    I    I    I    L

  Veh.                         6 Veh.               Veh.                                                    Veh.                                                                                                                                                                           7 Body
                                                                                                                                                                                                                                                                                                                         ^        Pol..Fire,EMS on
                                                                                                                                                                                                                                                                                                                         I I Emergency (Explain in
  Year      2 I 0 I 1 I 0 I    Color blk            Make HtRlBMADB VBHICLB                                   Model dhknokn                                                                                                                                                                 Style Ti                               Narrativeifchecked)
  8 DL/ID           DL/ID          DL/ID                                             9DL             10CDL                                              11 DL                                                                                                                        DOB
  Uffie             State          Num.                                              Class           End.                                               Rest.                                                                                                                        fMM/DD/YYYY) L                     J 1^ I J I I L
  Address (Street
  CItv. State. ZIPt
                                                                                                                                                                                                                                                                                                                                            CatDreugorg 25y
                                                                                                                    ISeve^

                                                                                                                                                                                                                                                   Eject 17




                                                                                                                                                                                                                                                                                                                                                             d
                                                                                                                                                                                                                                                                                                                                                             fName:LastMiFirstddle
                Posi
                Seattio13n




                                                                                                                     njury 14




                                                                                                                                                                                                                                                                                                                                             DrSpec.
                                                                                                                                                                                                                                                                                                                                             24Dnj
  Person




                                                                                                                                                                                                                                                                                                    Helmet
                                                                                                                                                                                                    Sex 16



                                                                                                                                                                                                                                                                                                    Sol. 21
                                                                                                                                                                                                                                                                                                                    AlSpec.
                                                                                                                                                                                                                                                                                           Alrtaag


                                                                                                                                                                                                                                                                                                                                  Result

                                                                                                                                                                                                                                                                                                                                                Result
   Num.




                                                                                                                                                                                                                                                                                                                                                  ug 23
                                                                                                                                                                                                                                                                                                                       e. 22
                                                                                                                                                                                                                                                                                                                                    Ale.
                                                                                                                                                                                                                                                                                                   20
                                                                                                                                                                                                                                                                                          19




                                                                                                                                                                                                                                                                                                                                                         g




  nn Owner       Owner/Lessee
  • Lessee Name &Address Anzaldua, Aaron L, 4826 Landon LN Baytown, TX 77523
  Proof of E Yes •Expired 26 Rn           Rn. Resp.                                                                                                         Rn. Resp.
  Fin. Resp^ No •Exempt Resp. Type 2      Name      state Farm                                                                                              Num.      1662817D2053D002
  Fin. Resp.                                                       27 Vehicle                                                                               27 Vehicle                                                                                                                                                                 Vehicle QYes
  Phone Num. <800)782-83                                            amaae Ratlno 1                                                                           DaJDSge Ratlngi2                                                                                                                                                          Inventoried!^ No
                                                                                                                                                                                                                                                                                                            J            I
  Towed
  By       Damon's WXecker Service                                                   2104 W. 4th St., Cameron, TX 76520
Law Enforcement and TxDOT Use ONLY.
FormCR-3 1/1/2010
                                                             Case ID                                                 TxDOT Crash ID 14005009.1/2014351453                                                            PflBfli 2 ipfi 4 I
       Unit        Prsn.                                                                                                                          Tateo?DeaSP                                                             Time of Death
                                                          Taken To                                            Taken By
       Num.        Num.                                                                                                                                                     (MM/DD/YYYY)                                     (24HRMM)

                             Scott 6 White Hospital, Tenple, TX                         amerlcan Medical Response

                             Scott a White Hospital, Tenple, IX                         ftmerlcan Medical Response

                             Scott & White Hospital, Temple, TX                         ftmorican Medical Response


                             Scott & White Hospital. Temple, TX                         PHI Air Med




   Unit        Prsn.
                                                                                                   Charge                                                                                                   Citation/Reference Num.
   Num.        Num.




               Damaged Property Other Than Vehides                                                  Owner's Name                                                                  Owner's Address




  Unit                                                                                                       28Veh.           29 Carrier                             Carrier
  Num.        1        010.001^ LBS.                                                         CAPACITY        Oper.       5     ID Type              96               ID Num.

  Carrier's                                                                            Carrier's
  Corp. Name Robert PwaTyne Coleman                                                    Primary Addr. 19707           Centerlake UT Spring, IX 77379
  30Rdwy.              31 Veh.            lijRGVW                          HazMat ClYes 32 KazMat                      HazMat                                              32 HazMat             HazMat
  Access           3   Type         7     nGWVRi           I 7 I 6 |0 |0 I Released |~]no Class Num^                  | IDNum. I I I L          J        I       I     I   Class Num^           | ID Num. I          i_ J   I       L   J    I

  33 Cargo                                     Unit              Srgvw                      34Trtr.                                     Unit                               RGVW                                             34Trlr.
                                 Trailer 1                                                                                Trailer 2
  Body Style                                   Num.              •gwvr l I ^ I » I " I      Type                                        Num.                               GWVR   t         I     I     J        I    I     Type
  Sequence                                                                                                                                                           Total                                  Total
                   35Seq. 1                               35Seq.2                     35Seq. 3                         35Seq.4
  Of Events                                                                                             13                                                           Num. Axles                             Num. Tires
  CO     36 CcnWbutIng Factors (Investigator's Opinion)                       37 Vehicle Defects flnvestlgator's Opinion)                                    Environmental and Roadway Conditions
       Unit Num.                 Contributing             May Have Contrib.         Contributing            May Have Contrib.            38                  39             40         41                   42              43          44
                                                                                                                                      Weather            Light         Entering Roadway Roadway Surfece Traffic
                                                                               12                                                      Cond.             Cond.          Roads    Type /Uignment Condition Control

                                                                                                                                         1                   1              97          1                   5                   1       12

                             Investigator's Narrative Opinion of What Happened                                                                          Held Diagram - Not to Scale
                                        (Attach Additional Sheets if Necessanr)
  Onlt 1 was traveling BB on PS 190 towing Unit 2, an enpty 16
  foot flatbed trailer. Unit 3 was traveling RB on US 190
  ^proachlng Unit 1.                          US 190 was under construction at the time
  of tihe crash but the constinictlon ccnpany was not working on
  that day.    The driver of Unit 1 stated his left front tire blew
  out and I t caused his vehicle to cross Into the VJB lane.                                       He
  continued to say since he did not have control of the vehicle as
  It went Into the WB lane he did the only thing he could do which
  was to s^ly the brsikes as hard as he could. The WB lane did
  not have an inproved shoulder as the BB lane did but It was just
  as wide. Judging from the area of Inpact the driver of Unit 3                                                        Construction barre s
  attenpted to avoid the collision.  The collision occurred In the                                                                                      Unl 3 \
  NB lane near the WB bar ditch behind the construction barrels
  narking the nB lane. Unit 1 struck Unit 3's LP with Its PL.
  Pnlt 3 spun around and came to rest In the WB bar ditch facing
     after strllclng a tree with Its LP. Unit 1 came to rest
  facing HW In the WB bar ditch with Unit 2 resting against Its
  RBQ.        Bvldence on scene Indicated Unit I ' s l e f t front t i r e
  sustained a              blowout while s t i l l In his lane.                Mzirks l e f t behind
  from the left front tire showed the tire was wdi^llng prior to
  crossing Into the MB lane. Bvldence showed the rim of the left
  front tire was digging Into the pavmnent In the WB lane prior to
  Unit 1 striking Unit 3.




  Time Notified                                  How                                                         Time Arrived                                    Report Date
  (24HRMM) l1 1^ |2 |3 I                         Notified Dispatched                                         (24HR:MM)         \-Ll 1    'I 5
                                                                                                                                            ^       "    I   (MM/DD/YYYY)              0 I 8 |/, 2 I 5 |/, 2 I 0 I 1 , 4
  Invest. Qyos             Investigator                                                                                                                                                 ID
  Comp.[x]No               Name (Print(           il Bosque, Brnes^                                                     <4             mm                                               Num. 9545
  ORi
  Num.1        I       I     I      I     I
                                                      opMnJrom Custddia
                                                      I   I Hi         ' DBPARTMBWT OP PUBLIC SAFETY, STATE OF TEXAS
                                                                                                                                                                                                  ct/
                                                                                                                                                                                                            |H|P|6|A|0|6
Law Enforcement andTxDOT Use ONLY                                                                                                    Ar^riv/c                   ITotal                            [Total                         TxDOT      14005009.1
0FATAL 0CMV nSCHOOLBUS nRAILROAD OmAB QSUPPLEMENT                                                                                                                 N^i             I I3 |                      ,           _5j Crash ID /2014351453
                                                        Texas Peace Officer's Crash Report (Form CR-31/1/2010)
                          Mailto: TexasDepartmentofTranspoftation, Crash Records, P.O. Box 149349, Austin, TX78714. Questions? Call (512)486-5780
                                                                                Refer b Attached Code Sheet for Numbered Fields
j^^^Ttrnmawmen              *=These fields are required on all additional sheets submitted for this crash (ex.: additional vehicles, occupants. Injured, etc.).
      ★Crash Date                       .               .                           ★Crash Time
      (MM/DD/YYYY) |0|8|/2|4|/|2|0|1|4| (24HRMM)                                                         , 1 i 1 i 1 i5 ,
      ★County                                                                                                       ★City
§ Name           mhjuii                                                                                             Name                                                                                                                         City Limit

^ In your opinion, did this crash result in at least [DYes Latitude                                                                                                    Longitude
§ $1,000 damage toany one person's property? • No (dedmai degrees) t3|0|.|8|7|7|2|7i (decimal degrees)                                                                                                            i0 i              1 I 3   I 9 I 9 I 5
:i ROAD ONWHICH CRASH OCCURRED
a ★! Rdwy.                     ★Hwy.                              2 Rdwy.                Block                        3 Street                  ★Street                                                                               4Sb^t
9o Sys.          OS            Num. 190                           Part      1            Num.                         Prefix                Name                                                                                      Suffix

2^ I—I Crash Occurred on aPrivate Drive or 11—|
                                           I               I
                                                Toll Road/ |Speed                                            ConstS Yes Workers D Yes Street
g '—' Road/Private Property/Parking Lot                             Toll Lane         Limit     70           Zone Qno Present [T|no Desc. w. of Buckholts
S INTERSECTING ROAD. OR IF CRASH NOT AT INTERSECTION. NEAREST INTERSECTING ROAD OR REFERENCE MARKER
ill         ^         1            '         1                              1                        1                           1                          1
9 At        DYss 1Rdwy.                          Hwy.                       2 Rdwy.                                              3 Street                                                                                             4 Street
      Int. [xJno ISys.             CR            Num.112                    Part                                                 Prefix                                                                                               SufRx

      Distance from Int.                           Q FT 3 Dir. from int.                      Reference
      or Ref. Marker         0.2                            Ml    F^sf' Marker vi             Marker

                                                 Parked 1—[Hitand LP                                 LP
                                                 Vehicle M Run    Sts TX
                                                                  State                              Num.BFN0694                                             F|M|5|K[7|D|8                                               , 6 | B | 2 ,6 |2 ,7 |5
                                                                                                                                                                                                                                  Pol., Fire, EMS on
                                                                   Veh.                                                                                                                                7 Body               I I Emergent (Explain I
                                                                   Make FORD                                                                                                                           Style sv                   Nanative if checked]
                          DL/ID             DUD                                                                         10CDL                        11 DL
                          State TX          Num. 07084677                                                               End. 96                      Rest. A
      Address (Street,
      Cltv.State.ZIP] 22004 Laneview RD Henpstead, TX 77445

      oe E• 0-
            i «g. CO81
                     1
                                                                 Name: Last First Middle
                                            Enter Driver or Primary Person for this Unit on first line                                mi                                                           5
                                                                                                                                                                                                       CO     'S
                                                                                                                                                                                                              J
                                                                                                                                                                                                                    •5
                                                                                                                                                                                                                    <0
                                                                                                                                                                                                                         ii A !di
                                                                                                                                                                                                                         CV CO    S 0^   CM CO (N K

                              .Ipatrlek, Beverly Dykes                                                                                  K       62 ,    B               2     1          1         5         97     N                       96   97    97
                                                                                                                                                       15
                                                                                                                                                            Ethnicty                                                      Not Applicable - Alcohol and
                                                                                                                                                                                                                         Drug Results are only reported

                                                                                                                                                                             17Eject.                                     for Driver/Primary Person for
                                                                                                                                                                                                                                    each Unit.


                                                                                                                                                                                        18Restr
      Fin. RespQ No • Exempt Resp. Type 2
      Fin. Resp.                                                                    27 Vehlde                                                          27 Vehicle                                                                   Vehicle   HYes
      Phone Num. (800)435-7764                                                      DamageRating 1,1,0;",                   , I | p , • , 6 , DamageRating 2 P. I" I 1 I Invenbned Q No
      Towred                                                                                  Towed
      Bv        CSW Wrecker Service                                                           To          1506 N.   Travis, Cameron, TX 76520
                                                                 IHit and LP>                        LP
                                                                 'Run       Sta
                                                                              ate                    Num.
                                                                                                                               IVeh.                                                                                              Pol., Fire, EMS on
                                                                                                                                                                                                                            I I Emergency (^piain in
                                                                                                                                 Model                                                                                            Narrative if cmecked)
                                                                                                                        10CDL
                                                                                                                        End.
      Address (Street
      CItv. State. ZIP]

                                                                                                                                                                             TS
                                                                 Name: Last First Middle                                                                                      9                        o>     0

                                            Enter Driver or Primary Person fcH* this Unit on first line                                          0                     1     uT         &              a
                                                                                                                                                                                                              E     a
                                                                                                                                            JL
                                                                                                                                                                        (0   t-         CO
                                                                                                                                                                                                  ?!        ^ I




                                                                                                                                                                                                                          Not Applicable - Alcohol and
                                                                                                                                                                                                                         Drug Results are only reported
                                                                                                                                                                                                                          for Driver/Primary Person for
                                                                                                                                                                                                                                    each Unit.


      HH Owner        Owner/Lessee
      I ILessee       Name &Address
      Proof of CHYes Q Expired 26 Fin.                                      Fin. Resp.                                                                 Fin. Resp.
      Fin. RespQ No Q Exempt Resp. Type                                   ' Name                                                                       Num.

      Fin. Resp.                                                                                                                                                                                                                      Vehicle      QYes
      Phone Num.                                            —                   j                                                                                                                                            "1     1 InventariedQNo
      Towed                                                      Py 1
Law Enforcement and TxDOT Use ONLY.
FonnCR-3 1/1/2010
                                                             Case ID                                                       TxDOT Crash ID 140OSOO9.1/20143514S3                                             Paaei       4    ipfi 4
         Unit       Prsn.                                                                                                                                                 Date of Death                            Time of Death
                                                       Taken To                                                       Taken By
         Num.       Num.                                                                                                                                                  (MM/DD/YYYY)                              (24HRMM)

                            Oreen-Patterson Funeral Hams                                    Oreen-Patterson Funeral Home                                    0 I 8         2   I 4      2 I 0 I 1 I 4               1 I 2 I 3 I 5
&
is




     Unit       Prsn.
                                                                                                       Charge                                                                                       Citation/Reference Num.
     Num.       Num.




                Damaged Property Other Than Vehicles                                                    Owner's Name                                                                Owner's /Address




    Unit                                                                                                           28Veh.          29 Carrier                     Carrier
    Num.
                       • 10,001. IBS.                                                  • 8* CAPACITY               Oper.            ID Type                       ID Num.
    Carrier's                                                                              Carrier's
    Corp. Name                                                                             Primary Addr.
    30 Rdwy.           31 Veh.            •rgvw                             KazMat IZlYes 32HazMat                           HazMat                                   32 HazMat             HazMat
    Access             Type               riGVWRi        I    I     I I   I Released Qno Class Num^                         | ID Num. I I 11       |_   J        L    Class Num^           | ID Num. I     I       11   |_   J   L

    33 Cargo                                 Unit                 •rgvw                                     34Trtr.                         Unit                      RGVW                                         34Trir.
                                 Trailer 1                                                                                     Trailer 2
    Body Style                               Num.                 •gvwr     I     I    I     I   I      I   Type                            Num.                      GVWR I           L        J      I       I   Type
    Sequence                                                                                                                                                      Total                             Total
                    35Seq.1                            35Seq.2                          35 Seq. 3                            35Seq.4
    Of Events                                                                                                                                                     Num. Axles                        Num. Tires
    CO     36 ConWbutlng Factors (Investigator's Opinion)                       37 Vehicle Defects finvestlflator's Opinion)                              Environmental and Roadway Conditions
         Unit Num.               Contributing           May Have Contrib.             Contributing              May Have Contrib.            38            39     40       41      42        43      44
                                                                                                                                           Weather        Light Entering Roadway Roadway Surfoce Traffic
                                                                                                                                            Cond.        Cond.   Roads    Type Alignment Condition Control



                                Investigator's Narrative Opinion of What Happened                                                                       Reid Diagram - Not to Scale
                                        (Attach Additional Sheets if Necessary)




    Time Notified                               How                                                                Time Arrived                                 Report Date
    (24HRMM1          lA        1 I 2           Notifled Dispatched                                                (24HR:MM)       1-L     1 I 5 I 0        I   (MMlDDlYYVy) , 0 I 8 |/, 2 I 5 |/, 2 I 0 I 1 I 4
    Invest. nVes Investigator
    Comp.0No Name (PnnteqjiiBd Boscjue,                           Ernes^p                               >Texas Peace Officer's Crash Report - Code Sheet                                                                                                                                           Page 1 of 2
Numbered Fields on the CR-3 Refer to the Numbered Lists on this Code Sheet. Each list includes the codes that may be entered on                         Law Enforcement and TxDOT Use ONLY.
the form and the description of each code.                                                                                                                             FormCR-3CS 1/1/2010

  |1. Roadway System                                                                                                                                  4. Street Suffix
  IH = Interstate             AL = Altemate                                      1 s: Main/Proper Lane                  Direction from Int. or        RD - Road                  EXPY = Expressway
  US = US Highway             SP = Spur                                          2 = Service/Frontage Road              Ref. Marker                   ST = Street                CT = Court
  SH = State Highway          OR = County Road                                   3 = Entrance/On Ramp                   N = North                     DR = Drive                 CIR - Circle
  FM = Farm to Market         PR = Park Road                                     4 s Exit/Off Ramp                                                    AVE = Avenue               PL = Place
                                                                                                                        NE = Northeast
  RR = Ranch Road             PV = Private Road                                  5 = Connector/Flyover                                                BLVD = Boulevard           PARK = Park
                                                                                                                        E = East
  RM = Ranch to Market        RC = Recreational Road                             98 ssOther (Explain In Narrative)                                    PKWY = Parkway             CV = Cove
                                                                                                                        SE - Southeast
  Bl = Business Interstate    >-R = Local Road/Street (Street. Road. Ave.,                                              S = South                     LN = Lane
  BU = Business US            Blvd., PI., Tri., Beach, Alley, Boat Ramp, etc.)                                          SW = Southwest                FWY = Freeway
  BS = Business State                                                                                                   W= West                       HWY = Highway
  BF = Business FM                                                                                                      NW = Northwest
                                                                                                                                                      WAY = Way
  SL - State Loop                                                                                                                                     TRL = Trail
  TL = Toil Road                                                                                                                                      LOOP = Loop

  S. Unit Description                                                                7. Body Style
  1 = Motor Vehicle          BGE = Beige               ONG = Orange                  P2 = Passenger Car, 2-Door          PC = Police Car/Truck
  2 = Train                  BLK: : Black              PNK = Pink                    P4 = Passenger Car, 4-Door          PM = Police Motorcycle                          1 = Driver License
  3 = Pedaicycllst           BLU == Blue               PLE = Purple                  PK = Pickup                         TL = Trailer. Semi-Trailer, or Pole Trailer     2 = Commercial Driver Lie.
  4 = Pedestrian             BRZ = Bronze              RED = Red                     AM = Ambulance                      TR = Truck                                      3 = Occupational
  5 - Motorized              BRO = Brown               SIL = Silver                  BU = Bus                            TT = Truck Tractor                              4 = ID Card
  Conveyance                 CAM = Camouflage          TAN = Tan                     SB = Yellow School Bus              VN = Van                                        5 = Unlicensed
  6 = Towed/Trailer          CPR = Copper              TEA = Teal (green)            FE = Farm Equipment                 98 = Other (Explain in Narrative)               98 = Other
  7 = Non-Contact            OLD = Gold                TRQ = Turquoise (blue)        FT = Fire Truck                     99 = Unknown                                    99 = Unknown
  98 = Other (Explain in     GRY = Gray                WHi = White                   MC = Motorcycle
  Narrative)                 GRN = Green               YEL = Yellow                  SV = Sport UtilityVehicle
                             MAR B Maroon              98 B Other (Explain in
                             MUL = Multicolored        Narrative)
                                                       99 = Unknown

                              10. Commercial Driver 11. Driver License Restrictions
                              License Endorsements A = With Corrective Lenses                                    L = Vehicle w/o Air Brakes - Applies to T = Automatic Transmission
  A - Class A                 H = Hazardous Materials          B = LOFS Age 21 or Over                           Vehicles Requiring CDL                  U = Applicable Prosthetic Devices
  AM = Class A and M          N = Tank Vehicles                C = Daytime Only                                  M = CDL Intrastate Commerce Only        V - Applicable Vehicle Devices
  B = Class B                 P = Passengers                   D = Not to Exceed 45 MPH                          N = ignition Interlock Required         W = Power Steering
                                                               E = No Expressway Driving                         0 - Occ./Essent. Need DL-No CMV-            X - Vehicle Not to Exceed Class C
  BM = Class B and M          S = School Bus
                                                               F = Must Hold Valid Learner Lie. to MM/DD/YY      See Court Order                             Y = Valid TX Vision or Limb Waiver
  C = Class C                 T = Double/Triple Trailer
  CM s Class C and M          X = Tank Vehicle with            G = TRC 545.424 Applies until MM/DD/YY            P = Stated on License                       Req'd.
  M = Class M                 HazMat                           H = Vehicle Not to Exceed 26,000 lbs GVWR         Q = LOFS 21 or Over Vehicle Above           Z = Valid Fed. Vision or Limb Vt^iver
  5 = Unlicensed              5 = Unlicensed                   I s Motorcycle Not to Exceed 250 CC               Class B                                     Req'd.
                                                               J = Licensed Motorcycle Operator Age 21           R = LOFS 21 or Over Vehicle Above           5 = Unlicensed
  98 - Other/Out of State     98 = Nona
                                                               or Over in Sight                                  Class C                                     96 - None
  99 = Unknown                98 = Other/Out of State
                                                               K = Moped                                         S - Outside Rear View Mirror or             98 = Other/Out of State
                              99 = Unknown
                                                                                                                 HearingAid                                  99 = Unknown
                                                                                                                                                15. Etfinicltv       16-Sex           17. Ejgcted
  1 = Driver                                           1 = Front Left             10 ssCargo Area                   A = incapacitating injury W = White              1 s: Male    1 =No
  2 = Passenger/Occupant                               2 = Front Center           11 = Outside Vehicle              B = Non-Incapacitating    B = Black              2 = Female   2 = Yes
  3 = Pedaicycllst                                     3 = Front Right            13 = Other In Vehicle             Injury                    H = Hispanic           99 = Unknown 3 = Yes, Partial
  4 = Pedestrian                                       4 - Second Seat Left       14 s: Passenger in Bus            C = Possible Injury       A = Asian                           97 = Not
  5 = Driver of Motorcycle Type Vehicle                5 = Second Seat Center     16 = Pedestrian, Pedaicyclist, K = Killed                     I s: Amer. Indian/                    Applicable
  6 = Passenger/Occupant on Motorcycle Type            6 - Second Seat Right      or Motorized Conveyance        N = Not Injured                Alaskan Native                        99 = Unknown
  Vehicle                                              7 = Third Seat Left        98 = Other (Explain in         99 = Unknown                   98 s: Other
  98 - Other (Explain In Narrative)                    8 = Third Seat Center      Narrative)                                                    99 = Unknown
  99 = Unknown                                         9 = Third Seat Right       99 = Unknown
                                                                 19. Alrbaa
  1 = Shoulderand LapBelt             7 = Child BoosterSeat      1 ss Not Deployed             27. Vehicle Damage Rating
  2 s:Shoulder BeltOnly               96 = None                  2 ss Deployed, Front          in most cases, enter in the format
  3 s= Lap BeitOnly                   97 = NotApplicable         3 ssDeployed, Side            XX-ABC-Y, where
  4 s:Child SeaL Fadng Forward        98 = Other(Explain in      4 = Deployed, Rear            XX is the Direction of Force (1-12).
  5 = Child Seat Facing Rear          Narrative)                 5 ss Deployed, Multiple       ABC is the Damage Description 2- or 3-
  6 s: Child SeaL Unknown             99 ssUnknown               97 s: Not Applicable          letter code),
                                                                 99 ss Unknown                 and Y is the Damage Severity (0-7).
  20. Helmut Use                                       22. Alcohol Specimen Tvoe
                                                                                               In special cases, use:                    LFQ                                                    3 RFQ
  1 ss Not Worn                                        1 ss Breath
                                                                                               VB-1 ss vehicle burned, NOT due to
  2 = Worn, Damaged                                    2 ss Blood
                                                                                               collision
  3 ssWorn, Not Damaged                                3 ss Urine
                                                                                               VB-7 ss vehicle catches fire due to the   LD
  4 = Wom, Unk. Damage                                 4 ss Refused
                                                                                               collision
  97 - Not Applicable                                  96 = None
                                                                                               TP-0 sstop damage only
  99 = Unknown if Wom                                  98 ss Other (Explain in Narrative)
                                                                                               VX-0 ss undercarriage damage only
                                                                                               MC-1 ss motorcycle, moped, scooter.       LP
  23. Drug Specimen Type                      25. DruaCateooiv
                                                                                               etc.
  2 s: Blood                                  2 ssCNS Depressants                              NA ss Not Applicable (Farm Tractor,
  3 ss Urine                                  3 ss CNS Stimulants
                                                                                               etc.)
  4 ss Refused                                4 ssHallucinogens                                                                          L&T
  96 ss None                                  6 ss Narcotic Analgesics
  98 ssOther (Explain In Narrative)           7 ss Inhalants
                                              8 ss Cannabis                                                                              LBQ                                              M 3 RBO
  24. Drug Test Result                        10 ss Disassociathre Anesthetics
  1 ss Positive                               11 ss Multiple Drugs (Explain in Narrative)
  2 ss Negative                               97 ss Not Applicable
  97 ss Not Applicable                        98 ss Other Drugs (Explain In Narrative)
  99 s: Unknown                               99 s: Unknown
  26. Financial ResDonslbliltv Tvoe
  1 ss Liability insurance Policy       5 ss Certificate of Depositwith Comptroller
  2 ss Proofof Liability Insurance      9 ss Certificate of Depositwith County Judge
   3 ss Insurance Binder                7 s= Certificate of Self-Insurance
  4 =
Texas Peace Officer's Crash Report - Code Sheet                                                                                                                                                  Page 2 of 2
Numbered Fields on the CR-3 Refer to the Numbered Lists on this Code Sheet Each list includes the codes that may be entered on                                   Law Enforcement and TxDOT Use ONLY.
tfiefonTum^hedesaTgtioi^|feaclvcede^                                                                                                                                            FormCR-3CS 1/1/2010
  28. Vehicle Onaration                                                      30. Roadway Access                                                            32. Hazardous Material Class Number
  1 = Interstate Commerce           1 = US DOT                               1 = Full Access Control       1   = Passenger Car                             1 = Explosives
  2 - Intrastate Commerce           2 = TxDOT                                2 - Partial Access Control    2   = Light Truck                               2 = Gases
  3 = Not in Commerce               3 = ICC/MC                               3 = No Access Control         3   = Bus (9-15)                                3 = Flammable Liquids
  4 = Government                    86 = None                                                              4   = Bus (>15)                                 4 = Flammable Solids
  5 = Personal                      98 = Other (Explain in Narrative)                                      5   ss Single Unit Truck 2 Axles 6 Tires        5 = Oxidizers and Organic Peroxides
                                                                                                           6   = Single Unit Truck 3 or More Axles         6 s: Toxic Materials and Infectious Substances
                                                                                                           7 = Truck Trailer                               7 = Radioactive Materials
                                                                                                           8 = Truck Tractor (Bobtail)                     8 = Corrosive Materials
                                                                                                           9 = Tractor/Semi Trailer                        9 = Miscellaneous Dangerous Goods
                                                                                                           10 = Tractor/Double Trailer
                                                                                                           11 = Tractor/Triple Trailer
                                                                                                           98 = Other (Explain in Narrative)
                                                                                                           99 = Unknown Heavy Truck

  33. Cargo Body Style
  1 = Bus (9-15)                    8 = Auto Transporter             15 = Vehicle Towing Another           1 = Full Trailer
  2 = Bus (>15)                     9 = Garbage Refuse               Vehicle                               2 = Semi-Trailer
  3 = Van/Enclosed Box              10 = Grain Chips Gravel          97 = Not Applicable                   3 = Pole Trailer
  4 = Cargo Tank                    11= Pole                         98 = Other (Explain in Narrative)
  5 = Flatbed                       13 = Intermodal
  6 = Dump                          14 = Logging
  7 = Concrete Mixer

  35. Sequence of Events
  1 = Non-Collision: Ran Off Road                        9 = Non-Collision: Equipment Failure                              17   = Collision Involving Animal
  2 = Non-Collision: Jackknife                           10 = Non-Collision; Other                                         18   = Collision Involving Fixed Object
  3 = Non-Collision: Overturn Rollover                   11= Non-Collision: Unknown                                        19   = Coliision With Work Zone Maintenance Equipment
  4   = Non-Collision:     Downhill Runaway              12 = Collision Involving Pedestrian                               20   = Coilision With Other Movable Object
  5   = Non-Collision:     Cargo Loss Or Shift           13 = Collision Involving Motor Vehicle in Transport               21   = Collision With Unknown Movable Object
  6   = Non-Collision;     Explosion Or Fire             14 = Collision Involving Parked Motor Vehicle                     98   = Other (Explain in Narrative)
  7   = Non-Collision:     Separation of Units           15 = Collision Involving Train
  8 = Non-Collision: Cross Median/Centerline             16 = Coliision Involving Pedalcycle

  36. Factors and Conditions
  1 = Animal on Road - Domestic                                         33 = Failed to Yield ROW - Open Intersection                             56 = Parked without Lights
  2 = Animal on Road - Wild                                             34 = Failed to Yield ROW - Private Drive                                 57 = Passed in No Passing Lane
  3 = Backed without Safety                                             35 = Failed to Yield ROW - Stop Sign                                     58 = Passed on Right Shoulder
  4 = Changed Lane when Unsafe                                          36 = Failed to Yield ROW-To Pedestrian                                   59 = Pedestrian FTYROWto Vehicle
  14 = Disabled in Traffic Lane                                         37 = Failed to Yield ROW - Tuming Left                                   60 = Unsafe Speed
  15   =   Disregard Stop and Go Signal                                 38 = Failed to Yield ROW- Tum on Red                                     61 = Speeding - (Over Limit)
  16   =   Disregard Stop Sign or Light                                 39 = Failed to Yield ROW- Yield Sign                                     62 = Taking Medication (Explain in Narrative)
  17   =   Disregard Turn Marks at Intersection                         40 = Fatigued or Asleep                                                  63 = Turned Improperly - Cut Comer on Left
  18   =   Disregard Waming Sign at Construction                        41 = Faulty Evasive Action                                               64 = Turned Improperly - Wide Right
  19 = Distraction in Vehicle                                           42 = Fire in Vehicle                                                     65 = Tumed Improperly - Wrong Lane
  20 = Driver Inattention                                               43   = Fleeing or Evading Police                                         66 = Tumed when Unsafe
  21   = Drove Without Headlights                                       44   = Followed Too Closely                                              67 = Under Influence - Alcohol
  22   = Failed to Control Speed                                        45   = Had Been Drinking                                                 68   = Under Influence - Drug
  23   = Failed to Drive in Single Lane                                 46   = Handicapped Driver (Explain in Narrative)                         69   = Wrong Side - Approach or Intersection
  24   = Failed to Give Half of Roadway                                 47   = III (Explain in Narrative)                                        70   = Wfong Side - Not Passing
  25   = Failed to Heed Waming Sign                                     48 = Impaired Visibility (Explain in Narrative)                          71   = Wrong Way - One Way Road
  26   = Failed to Pass to Left Safely                                  49 = Improper Start from Parked Position                                 72 = Cell/Mobile Phone Use
  27   = Failed to Pass to Right Safely                                 50 = Load Not Secured                                                    73 = Road Rage
  28   = Failed to Signal or Gave Wrong Signal                          51 = Opened Door Into Traffic Lane                                       98 = Other (Explain in Narrative)
  29   = Failed to Stop at Proper Place                                 52 = Oversized Vehicle or Load
  30   = Failed to Stop for School Bus                                  53 = Overtake and Pass Insufficient Clearance
  31   = Failed to Stop for Train                                       54 = Parked and Failed to Set Brakes
  32   = Failed to Yield ROW - Emergency Vehicle                        55 = Parked in Traffic Lane

                                                    38. Weather Condition                          39. Lfnht Condition
  5   =   Defective or   No Headlamps               1 = Clear                                      1 = Daylight                                                    2   = Three Entering Roads - T
  6   =   Defective or   No Stop Lamps              2 = Cloudy                                     2 = Dark. Not Lighted                                           3   = Three Entering Roads - Y
  7   =   Defective or   No Tail Lamps              3 = Rain                                       3 = Dark, Lighted                                               4   = Four Entering Roads
  8   =   Defective or   No Tum Signal Lamps        4 = Sleet/Hail                                 4 = Dark, Unknown Lighting                                      5   = Five Entering Roads
  9 = Defective or No Trailer Brakes                5 = Snow                                       5 = Dawn                                                        6   = Six Entering Roads
  10 = Defective or No Vehicle Brakes               6 = Fog                                        6 = Dusk                                                        7 = Traffic Circle
  11 = Defective Steering Mechanism                 7 = Blowing Sand/Snow                          98 = Other (Explain in Narrative)                               8 = Cloverleaf
  12 = Defective or Slick Tires                     8 = Severe Crosswinds                          99 = Unknown                                                    97 = Not Applicable
  13 = Defective Trailer Hitch                      98 = Other (Explain in Narrative)                                                                              98 = Other (Explain in Narrative)
  98 = Other (Explain in Narrative)                 99 = Unknown

  41. Roadway Tvoe                               42. Roadway Alignment                                                                                                      11 = Center Stripe/Divider
  1 = Two-Way, Not Divided                       1 = Straight, Level                     1 = Dry                                2 = Inoperative (Explain in Narrative) 12 = No Passing Zone
  2 = Two-Way, Divided, Unprotected              2 = Straight, Grade                    2 = Wet                                 3 = Officer                            13 = RR Gate/Signal
  Median                                         3 = Straight Hillcrest                 3 = Standing Water                      4 = Flagman                                 15 = Crosswalk
  3 = Two-Way, Divided, Protected                4 = Curve, Level                       4 = Snow                                5 = Signal Light                            le = Bike Lane
  Median                                         5 = Curve, Grade                       5 = Slush                               6 = Flashing Red Light                      17 s Marked Lanes
  4 = One-Way                                    6 = Cun/e, Hillcrest                   6 = Ice                                 7 = FlashingYellow Light                    18 = Signal Light With Red Light
  98 = Other (Explain in Narrative)              98 = Other (Explain in Narrative)      7 = Sand, Mud, Dirt                     8 = Stop Sign                               Running Camera
                                                 99 = Unknown                           98 = Other (Explain in Narrative)       9 = Yield Sign                              95 = None
                                                                                        99 = Unknown                            10 = Wbming Sign                            93 = Other(Explain in Narrative)